


Exhibit 10.46






TWELFTH OMNIBUS AMENDMENT TO
LOAN DOCUMENTS


by and among


FIRST STATES INVESTORS 5000A, LLC
AMERICAN FINANCIAL REALTY TRUST
FIRST STATES GROUP, L.P., and
FIRST STATES MANAGEMENT CORP., L.P., each
having an address at
610 Old York Road, Suite 300
Jenkintown, Pennsylvania 19046


LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR GMAC
COMMERCIAL MORTGAGE SECURITIES, INC. MORTGAGE PASS-THROUGH CERTIFICATES SERIES
2003-C3
having an address at
135 LaSalle Street, Chicago, IL 60603




and
PNC BANK, NATIONAL ASSOCIATION
having an address at
Two PNC Plaza, 31st Floor, 620 Liberty Avenue, Pittsburgh, Pennsylvania 15222






--------------------------------------------------------------------------------




This Twelfth OMNIBUS AMENDMENT TO LOAN DOCUMENTS, dated as of March 13, 2008
(this “Agreement”), is by and among FIRST STATES INVESTORS 5000A, LLC, a
Delaware limited liability company (together with its successors and assigns,
“Borrower”), AMERICAN FINANCIAL REALTY TRUST, a Maryland real estate investment
trust (together with its successors and assigns, “AFR”), FIRST STATES GROUP,
L.P., a Delaware limited partnership (together with its successors and assigns,
“FSG”); AFR and FSG are each referred to herein as a Guarantor and collectively
as the “Guarantors”), FIRST STATES MANAGEMENT CORP., L.P., a Delaware limited
partnership (together with its successors and assigns, “Manager”), each having a
principal place of business and chief executive office c/o First States Group,
L.P., 610 Old York Road, Suite 300, Jenkintown, PA 19406, PNC BANK, NATIONAL
ASSOCIATION, having an address at Two PNC Plaza, 31st Floor, 620 Liberty Avenue,
Pittsburgh, Pennsylvania 15222 (together with its successors and assigns, “Cash
Management Bank”) and LaSalle Bank National Association, as trustee under the
Pooling and Servicing Agreement dated December 1, 2003, for GMAC Commercial
Mortgage Securities, Inc. Mortgage Pass-Through Certificates Series 2003-C3 in
its capacity as the A1 Noteholder (as defined in the Intercreditor Agreements,
defined below) for the benefit of the holders of the Notes in accordance with
the terms of the Intercreditor Agreements, having an office at 135 LaSalle
Street, Chicago, IL 60603 (together with all successors and assigns, as
“Lender”).
W I T N E S S E T H
A.German American Capital Corporation, a Maryland corporation (“ORIGINAL
LENDER”) made a loan to Borrower in the original principal amount of
$400,000,000.00 (the “ORIGINAL LOAN”) pursuant to the terms and conditions of
that certain Loan and Security Agreement, dated as of June 30, 2003 between
Borrower and Original Lender (the “FIRST ORIGINAL LOAN AGREEMENT”).
B.The Original Loan was evidenced by that certain Note, dated as of June 30,
2003 (the “FIRST ORIGINAL NOTE”).
C.On October 1, 2003, the Original Lender increased the amount of the First
Original Note to $440,000,000.00 (the Original Loan, as increased, is
hereinafter referred to as the “LOAN”), pursuant to the terms and conditions of
that certain Amended and Restated Loan and Security Agreement by and between
Borrower and Original Lender (the First Original Loan Agreement, as amended, is
hereinafter referred to as the “ORIGINAL LOAN AGREEMENT”). The First Original
Note was amended by that certain Consolidated Amended and Restated Note, dated
as of October 1, 2003 (the First Original Note, as amended, is hereinafter
referred to as the “2003 NOTE”) made by Borrower in favor of Original Lender.
D.Pursuant to Section 5.1.11 of the Original Loan Agreement, Borrower and
Original Lender severed the 2003 Note into seven (7) substitute promissory notes
in an aggregate principal amount equal to the amount of the Loan.
E.The Loan is evidenced by (1) that certain Promissory Note A1 dated as of
December 1, 2003, from Borrower to Original Lender in the original principal
amount of $100,000,000 (“ORIGINAL NOTE A1”); (2) that certain Promissory Note A2
dated as of December 1, 2003 from Borrower to Original Lender in the original
principal amount of






--------------------------------------------------------------------------------




$75,000,000.00 (“ORIGINAL NOTE A2”); (3) that certain Promissory Note A3 dated
as of December 1, 2003 from Borrower to Original Lender in the original
principal amount of $85,000,000.00 (“ORIGINAL NOTE A3”); (4) that certain
Amended and Restated Promissory Note A4 dated as of March 31, 2004 from Borrower
to Original Lender in the original principal amount of $40,000,000.00 (“ORIGINAL
NOTE A4”); (5) that certain Promissory Note A5 dated as of March 31, 2004 from
Borrower to Original Lender in the original principal amount of $20,000,000.00
(“ORIGINAL NOTE A5”); (6) that certain Promissory Note A6 dated as of March 31,
2004 from Borrower to Original Lender in the original principal amount of
$20,000,000.00 (“ORIGINAL NOTE A6”); and (7) that certain Promissory Note B
dated as of December 1, 2003 from Borrower to Original Lender in the original
principal amount of $100,000,000.00 (“ORIGINAL NOTE B”) (Original Note A1,
Original Note A2, Original Note A3, Original Note A4, Original Note A5, Original
Note A6 and Original Note B are collectively hereinafter referred to as the
“ORIGINAL NOTES”). The Loan was further evidenced or secured by various other
documents executed by Borrower and others in favor of Original Lender (“ORIGINAL
LOAN DOCUMENTS”). The Original Loan Agreement and the Original Loan Documents
were amended by: (i) that certain Omnibus Amendment to Loan Agreement dated as
of October 1, 2003 by and among Borrower, American Financial Realty Trust
(“AMERICAN”), First States Group, L.P.(“FIRST STATES GROUP”), First States
Management Corp., LLC (“FIRST STATES MANAGEMENT”) and Original Lender; (ii) that
certain Second Omnibus Amendment to Loan Documents, dated as of December 1, 2003
by and among Borrower, American, First States Group, First States Management,
PNC Bank, National Association (“PNC”) and Original Lender; (iii) that certain
Third Omnibus Amendment to Loan Documents, dated as of March 31, 2004 by and
among Borrower, American, First States Group, First States Management, PNC and
Original Lender; (iv) that certain Fourth Omnibus Amendment to Loan Documents,
dated June 30, 2006 by and among Borrower, American, First States Group, First
States Management, PNC and Lender; (v) that certain Fifth Omnibus Amendment to
Loan Documents, dated July 31, 2006, by and among Borrower, American, First
States Group, First States Management, PNC and Lender; (vi) that certain Sixth
Omnibus Amendment to Loan Documents, dated September 29, 2006, by and among
Borrower, American, First States Group, First States Management, PNC and Lender;
(vii) that certain Seventh Omnibus Amendment to Loan Documents, dated December
19, 2006, by and among Borrower, American, First States Group, First States
Management, PNC and Lender; (viii) that certain Eighth Omnibus Amendment to Loan
Documents, dated February 8, 2007, by and among Borrower, American, First States
Group, First States Management, PNC and Lender; (ix) that certain Ninth Omnibus
Amendment to Loan Documents, dated March 30, 2007, by and among Borrower,
American, First States Group, First States Management, PNC and Lender; (x) that
certain Tenth Omnibus Amendment to Loan Documents, dated May 18, 2007, by and
among Borrower, American, First States Group, First States Management, PNC and
Lender; and (xi) that certain Eleventh Omnibus Amendment to Loan Documents,
dated July 25, 2007, by and among Borrower, American, First States Group, First
States Management, PNC and Lender (the Original Loan Agreement, as amended, is
hereinafter referred to as the “LOAN AGREEMENT”).
F.The Loan and Original Notes were secured by that certain Combined Fee and
Leasehold Multistate Mortgage,. Deed to Secure Debt, Deed of Trust, Security
Agreement, Financing Statement, Fixture Filing and Assignment of Leases, Rents
and Security Deposits dated as of June 30, 2003, executed by Borrower for the
benefit of Original Lender, as amended by that certain First Amendment to
Combined Fee and Leasehold Multistate Mortgage, Deed to




--------------------------------------------------------------------------------




Secure Debt, Deed of Trust, Security Agreement, Financing Statement, Fixture
Filing and Assignment of Leases, Rents and Security Deposits dated as of October
1, 2003, executed by Borrower for the benefit of Original Lender (as amended,
the “MORTGAGE”) granting to Original Lender, among other things, a lien on
certain real property commonly known as 102 E. Front Street, Port Angeles, WA,
830 N. Wenatchee Avenue, Wenatchee, WA, 5875 NW 168th Street, Miami Lakes, FL,
more particularly described in said Mortgage (the “NINTH PARTIAL DEFEASANCE REAL
PROPERTY”) (all of the real property described in the Mortgage is hereinafter
referred to as the “REAL PROPERTY”).
G.Original Lender assigned all of its right, title and interest in Note A1 and
Note B and the documents evidencing and securing Note A1 and Note B to Lender.
H.Original Lender assigned all of its right, title and interest in Note A2 and
the documents evidencing and securing Note A2 to Wells Fargo Bank, N.A. as
Trustee for GE Commercial Mortgage Corporation, Commercial Mortgage Pass-Through
Certificates, Series 2004-Cl (the “NOTE A2 LENDER”).
I.Original Lender assigned all of its right, title and interest in Note A3 and
the documents evidencing and securing Note A3 to Wells Fargo Bank, N.A. as
Trustee for Deutsche Mortgage & Asset Receiving Corporation, Commercial Mortgage
Pass-Through Certificates, Series COMM 2004-LNB2 (the “NOTE A3 LENDER”).
J.Original Lender assigned all of its right, title and interest in Note A4 and
the documents evidencing and securing Note A4 to Wells Fargo Bank, N.A. as
Trustee for GMAC Commercial Mortgage Securities, Inc., Mortgage Pass-Through
Certificates, Series 2004-Cl (the “NOTE A4 LENDER”).
K.Original Lender assigned all of its right, title and interest in Note A5 and
the documents evidencing and securing Note A5 to LaSalle Bank National
Association as Trustee for GE Commercial Mortgage Corporation, Commercial
Mortgage Pass-Through Certificates, Series 2004-C2 (the “NOTE A5 LENDER”).
L.Original Lender assigned all of its right, title and interest in Note A6 and
the documents evidencing and securing Note A6 to Wells Fargo Bank, N.A., as
Trustee for Deutsche Mortgage & Asset Receiving Corporation Commercial Mortgage
Pass-Through Certificates Series COMM 2004-LNB3 (the “NOTE A6 LENDER”).
M.Lender acts as Trustee pursuant to the terms of the Pooling and Servicing
Agreement and, in its capacity as the A1 Noteholder, is authorized to administer
the Loan in accordance with the terms of the Pooling and Servicing Agreement and
the Intercreditor Agreements. Servicer acts as the Master Servicer and Serviced
Companion Loan Paying Agent pursuant to the Pooling and Servicing Agreement. For
purposes hereof, the term “INTERCREDITOR AGREEMENTS” shall mean: (i) that
certain A Notes Intercreditor Agreement, dated as of December 18, 2003 by and
among German American Capital Corporation, as A-1 Noteholder, German American
Capital Corporation, as A-2 Noteholder, German American Capital Corporation, as
A-3 Noteholder and German American Capital Corporation, as A-4 Noteholder, as
supplemented by that certain Supplement dated as of March 31, 2004 by and




--------------------------------------------------------------------------------




among LaSalle Bank National Association, as A1 Noteholder and Wells Fargo Bank,
N.A., as A2 Noteholder and A3 Noteholder and acknowledged by German American
Capital Corporation, individually in its capacity as initial holder of the A4
Note, A5 Note and A6 Note, and (ii) the Agreement among Noteholders dated as of
December 18, 2003 by and between German American Capital Corporation, as Initial
Note A Holder, and German American Capital Corporation, as Initial Note B
Holder, as amended by that certain First Amendment to Agreement among
Noteholders dated as of March 31, 2004 by and among LaSalle Bank National
Association, as Note A-1 Holder and Note B Holder, Wells Fargo Bank, N.A., as
Note A-2 Holder and Note A-3 Holder, and German American Capital Corporation,
individually in its capacity as initial holder of Note A-4, Note A-5 and Note
A-6.
N.On June 30, 2006, Borrower caused the Lender to release its lien on certain
real property commonly known as 204 East Rush, Harrison, Arkansas, 1900 Tyler
Street, Hollywood, Florida, 820 A Street, Tacoma, Washington and 401 Front St.,
Coeur D'Alene, Idaho, more particularly described in the Mortgage (the “FIRST
PARTIAL DEFEASANCE REAL PROPERTY”) in connection with a partial defeasance of
the Loan (the “FIRST PARTIAL DEFEASANCE”). In connection with that First Partial
Defeasance, the Original Notes were amended as follows: (i) the Original Note A1
was amended by that certain First Defeasance Amendment to Note A1 dated June 30,
2006 by and between Borrower and Lender, which evidences the undefeased portion
of the Note Al (as amended, “FIRST AMENDED NOTE A1”); (ii) the Original Note A2
was amended by that certain First Defeasance Amendment to Note A2 dated June 30,
2006 by and between Borrower and the Note A2 Lender, which evidences the
undefeased portion of the Note A2 (as amended, “FIRST AMENDED NOTE A2”); (iii)
the Original Note A3 was amended by that certain First Defeasance Amendment to
Note A3 dated June 30, 2006 by and between Borrower and the Note A3 Lender,
which evidences the undefeased portion of the Note A3 (as amended, “FIRST
AMENDED NOTE A3”); (iv) the Original Note A4 was amended by that certain First
Defeasance Amendment to Note A4 dated June 30, 2006 by and between Borrower and
the Note A4 Lender, which evidences the undefeased portion of the Note A4 (as
amended, “FIRST AMENDED NOTE A4”); (v) the Original Note A5 was amended by that
certain First Defeasance Amendment to Note A5 dated June 30, 2006 by and between
Borrower and the Note A5 Lender, which evidences the undefeased portion of the
Note A5 (as amended, “FIRST AMENDED NOTE A5”); (vi) the Original Note A6 was
amended by that certain First Defeasance Amendment to Note A6 dated June 30,
2006 by and between Borrower and the Note A6 Lender, which evidences the
undefeased portion of the Note A6 (as amended, “FIRST AMENDED NOTE A6”); and
(vii) the Original Note B was amended by that certain First Defeasance Amendment
to Note B dated June 30, 2006 by and between Borrower and Lender, which
evidences the undefeased portion of the Note B (as amended, “FIRST AMENDED NOTE
B”) (First Amended Note A1, First Amended Note A2, First Amended Note A3, First
Amended Note A4, First Amended Note A5, First Amended Note A6 and First Amended
Note B are hereinafter referred to together as the “FIRST AMENDED NOTES”) (the
Original Loan Documents, as amended, collectively, with the First Amended Notes,
are hereinafter referred to as the “FIRST AMENDED LOAN DOCUMENTS”). also in
connection with the First Partial Defeasance, Borrower executed certain First
Defeased Notes, as follows: (i) that certain First Defeased Note A1 dated June
30, 2006 from Borrower in the original amount of $1,709,105.27 (“FIRST DEFEASED
NOTE A1”); (ii) that certain First Defeased Note A2 dated June 30, 2006 from
Borrower in the original amount of $1,281,828.96 (“FIRST DEFEASED NOTE A2”);
(iii) that certain First Defeased Note A3 dated June 30, 2006 from Borrower in
the original amount of $1 ,452,739.48 (“FIRST DEFEASED NOTE A3”); (iv) that




--------------------------------------------------------------------------------




certain First Defeased Note A4 of even dated June 30, 2006 from Borrower in the
original amount of $683,642.11 (“FIRST DEFEASED NOTE A4”); (v) that certain
First Defeased Note A5 dated June 30, 2006 from Borrower in the original amount
of $341,821.06 (“FIRST DEFEASED NOTE A5”); (vi) that certain First Defeased Note
A6 of even date dated June 30, 2006 from Borrower in the original amount of
$341,821.06 (“FIRST DEFEASED NOTE A6”); and (vii) that certain First Defeased
Note B dated June 30, 2006 from Borrower in the original amount of $1,709,324.79
(“FIRST DEFEASED NOTE B”) (First Defeased Note A1, First Defeased Note A2, First
Defeased Note A3, First Defeased Note A4, First Defeased Note A5, First Defeased
Note A6 and First Defeased Note B are collectively referred to as the “FIRST
DEFEASED NOTES”), which First Defeased Notes are secured by various defeasance
documents, including that certain Defeasance Pledge and Security Agreement dated
June 30, 2006.
O.On July 31, 2006, Borrower caused the Lender to release its lien on certain
real property commonly known as 700 8th Avenue, Palmetto, FL, 707 Mendham
Boulevard, Orlando, FL, 2501 S. Congress, South Austin, TX, 4401 Central Avenue,
Albequerque, NM and 2001 William Street, Cape Giradeau, MO, more particularly
described in the Mortgage (the “SECOND PARTIAL DEFEASANCE REAL PROPERTY”) in
connection with a second partial defeasance of the Loan (the “SECOND PARTIAL
DEFEASANCE”). In connection with that Second Partial Defeasance, the First
Amended Notes were amended as follows: (i) the First Amended Note A1 was amended
by that certain Second Defeasance Amendment to Note A1 dated July 31,2006 by and
between Borrower and Lender, which evidences the undefeased portion of the Note
A1 (as amended, “SECOND AMENDED NOTE A1”); (ii) the First Amended Note A2 was
amended by that certain Second Defeasance Amendment to Note A2 dated July 31,
2006 by and between Borrower and the Note A2 Lender, which evidences the
undefeased portion of the Note A2 (as amended, “SECOND AMENDED NOTE A2”); (iii)
the First Amended Note A3 was amended by that certain Second Defeasance
Amendment to Note A3 dated July 31, 2006 by and between Borrower and the Note A3
Lender, which evidences the undefeased portion of the Note A3 (as amended,
“SECOND AMENDED NOTE A3”); (iv) the First Amended Note A4 was amended by that
certain Second Defeasance Amendment to Note A4 dated July 31, 2006 by and
between Borrower and the Note A4 Lender, which evidences the undefeased portion
of the Note A4 (as amended, “SECOND AMENDED NOTE A4”); (v) the First Amended
Note A5 was amended by that certain Second Defeasance Amendment to Note A5 dated
July 31, 2006 by and between Borrower and the Note A5 Lender, which evidences
the undefeased portion of the Note A5 (as amended, “SECOND AMENDED NOTE A5”);
(vi) the First Amended Note A6 was amended by that certain Second Defeasance
Amendment to Note A6 dated July 31, 2006 by and between Borrower and the Note A6
Lender, which evidences the undefeased portion of the Note A6 (as amended,
“SECOND AMENDED NOTE A6”); and (vii) the First Amended Note B was amended by
that certain Second Defeasance Amendment to Note B dated July 31, 2006 by and
between Borrower and Lender, which evidences the undefeased portion of the Note
B (as amended, “SECOND AMENDED NOTE B”) (Second Amended Note A1, Second Amended
Note A2, Second Amended Note A3, Second Amended Note A4, Second Amended Note A5,
Second Amended Note A6 and Second Amended Note B are hereinafter referred to
collectively, as the “SECOND AMENDED NOTES”) (the First Amended Loan Documents,
as amended, collectively, with the Second Amended Notes are hereinafter referred
to as the “SECOND AMENDED LOAN DOCUMENTS”). also in connection with the Second
Partial Defeasance, Borrower executed certain Second Defeased Notes in favor of
the respective holders thereof, as follows: (i) that certain Second Defeased
Note A1 dated July 31, 2006 from Borrower in the original amount of




--------------------------------------------------------------------------------




$1,796,231.71 (“SECOND DEFEASED NOTE A1”); (ii) that certain Second Defeased
Note A2 dated July 31, 2006 from Borrower in the original amount of
$1,347,173.78 (“SECOND DEFEASED NOTE A2”); (iii) that certain Second Defeased
Note A3 dated July 31, 2006 from Borrower in the original amount of
$1,526,796.96 (“SECOND DEFEASED NOTE A3”); (iv) that certain Second Defeased
Note A4 dated July 31, 2006 from Borrower in the original amount of $718,492.68
(“SECOND DEFEASED NOTE A4”); (v) that certain Second Defeased Note A5 dated July
31, 2006 from Borrower in the original amount of $359,246.34 (“SECOND DEFEASED
NOTE A5”); (vi) that certain Second Defeased Note A6 dated July 31, 2006 from
Borrower in the original amount of $359,246.34 (“SECOND DEFEASED NOTE A6”); and
(vii) that certain Second Defeased Note B dated July 31, 2006 from Borrower in
the original amount of $1,796,482.36 (“SECOND DEFEASED NOTE B”) (Second Defeased
Note A1, Second Defeased Note A2, Second Defeased Note A3, Second Defeased Note
A4, Second Defeased Note A5, Second Defeased Note A6 and Second Defeased Note B
are collectively referred to as the “SECOND DEFEASED NOTES”), which Second
Defeased Notes are secured by various defeasance documents, including that
certain Second Defeasance Pledge and Security Agreement dated July 31, 2006.
P.On September 29, 2006, Borrower caused the Lender to release its lien on
certain real property commonly known as 300 Ellinwood Way, Pleasant Hill,
California, 400 Ellinwood Way, Pleasant Hill, California, 500 Ellinwood Way,
Pleasant Hill, California and 7680 Girard Avenue, LaJolla, California, more
particularly described in the Mortgage (the “THIRD PARTIAL DEFEASANCE REAL
PROPERTY”) in connection with a third partial defeasance of the Loan (the “THIRD
PARTIAL DEFEASANCE”). In connection with that Third Partial Defeasance, the
Second Amended Notes were amended as follows: (i) the Second Amended Note A1 was
amended by that certain Third Defeasance Amendment to Note A1 dated September
29, 2006 by and between Borrower and Lender, which evidences the undefeased
portion of the Second Amended Note A1 (as amended, “THIRD AMENDED NOTE A1”);
(ii) the Second Amended Note A2 was amended by that certain Third Defeasance
Amendment to Note A2 dated September 29, 2006 by and between Borrower and the
Note A2 Lender, which evidences the undefeased portion of the Second Amended
Note A2 (as amended, “THIRD AMENDED NOTE A2”); (iii) the Second Amended Note A3
was amended by that certain Third Defeasance Amendment to Note A3 dated
September 29, 2006 by and between Borrower and the Note A3 Lender, which
evidences the undefeased portion of the Second Amended Note A3 (as amended,
“THIRD AMENDED NOTE A3”); (iv) the Second Amended Note A4 was amended by that
certain Third Defeasance Amendment to Note A4 dated September 29, 2006 by and
between Borrower and the Note A4 Lender, which evidences the undefeased portion
of the Second Amended Note A4 (as amended, “THIRD AMENDED NOTE A4”); (v) the
Second Amended Note A5 was amended by that certain Third Defeasance Amendment to
Note A5 dated September 29, 2006 by and between Borrower and the Note A5 Lender,
which evidences the undefeased portion of the Second Amended Note A5 (as
amended, “THIRD AMENDED NOTE A5”); (vi) the Second Amended Note A6 was amended
by that certain Third Defeasance Amendment to Note A6 dated September 29, 2006
by and between Borrower and the Note A6 Lender, which evidences the undefeased
portion of the Second Amended Note A6 (as amended, “THIRD AMENDED NOTE A6”); and
(vii) the Second Amended Note B was amended by that certain Third Defeasance
Amendment to Note B dated September 29, 2006 by and between Borrower and Lender,
which evidences the undefeased portion of the Second Amended Note B (as amended,
“THIRD AMENDED NOTE B”) (Third Amended Note A1, Third Amended Note A2, Third
Amended Note A3, Third Amended Note A4, Third Amended Note A5, Third Amended
Note A6 and Third Amended Note B are




--------------------------------------------------------------------------------




hereinafter referred to collectively, as the “THIRD AMENDED NOTES”) (the Second
Amended Loan Documents, as amended, collectively, with the Third Amended Notes
are hereinafter referred to as the “THIRD AMENDED LOAN DOCUMENTS”). also in
connection with the Third Partial Defeasance, Borrower executed certain Third
Defeased Notes in favor of the respective holders thereof, as follows: (i) that
certain Third Defeased Note A1 dated September 29, 2006 from Borrower in the
original amount of $3,322,095.93 (“THIRD DEFEASED NOTE A1”); (ii) that certain
Third Defeased Note A2 dated September 29, 2006 from Borrower in the original
amount of $2,491,571.94 (“THIRD DEFEASED NOTE A2”); (iii) that certain Third
Defeased Note A3 dated September 29, 2006 from Borrower in the original amount
of $2,823,781.54 (“THIRD DEFEASED NOTE A3”); (iv) that certain Third Defeased
Note A4 dated September 29, 2006 from Borrower in the original amount of
$1,328,838.37 (“THIRD DEFEASED NOTE A4”); (v) that certain Third Defeased Note
A5 dated September 29, 2006 from Borrower in the original amount of $664,419.18
(“THIRD DEFEASED NOTE A5”); (vi) that certain Third Defeased Note A6 dated
September 29, 2006 from Borrower in the original amount of $664,419.18 (“THIRD
DEFEASED NOTE A6”); and (vii) that certain Third Defeased Note B dated September
29, 2006 from Borrower in the original amount of $3,322,596.81 (“THIRD DEFEASED
NOTE B”) (Third Defeased Note A1, Third Defeased Note A2, Third Defeased Note
A3, Third Defeased Note A4, Third Defeased Note A5, Third Defeased Note A6 and
Third Defeased Note B are collectively referred to as the “THIRD DEFEASED
NOTES”), which Third Defeased Notes are secured by various defeasance documents,
including that certain Third Defeasance Pledge and Security Agreement dated
September 29, 2006.
Q.On December 19, 2006, Borrower caused the Lender to release its lien on
certain real property commonly known as 101 N. 2nd Street, Yakima, WA, more
particularly described in the Mortgage (the “FOURTH PARTIAL DEFEASANCE REAL
PROPERTY”) in connection with a fourth partial defeasance of the Loan (the
“FOURTH PARTIAL DEFEASANCE”). In connection with that Fourth Partial Defeasance,
the Third Amended Notes were amended as follows: (i) the Third Amended Note A1
was amended by that certain Fourth Defeasance Amendment to Note A1 dated
December 19, 2006 by and between Borrower and Lender, which evidences the
undefeased portion of the Third Amended Note A1 (as amended, “FOURTH AMENDED
NOTE A1”); (ii) the Third Amended Note A2 was amended by that certain Fourth
Defeasance Amendment to Note A2 dated December 19, 2006 by and between Borrower
and the Note A2 Lender, which evidences the undefeased portion of the Third
Amended Note A2 (as amended, “FOURTH AMENDED NOTE A2”); (iii) the Third Amended
Note A3 was amended by that certain Fourth Defeasance Amendment to Note A3 dated
December 19, 2006 by and between Borrower and the Note A3 Lender, which
evidences the undefeased portion of the Third Amended Note A3 (as amended,
“FOURTH AMENDED NOTE A3”); (iv) the Third Amended Note A4 was amended by that
certain Fourth Defeasance Amendment to Note A4 dated December 19, 2006 by and
between Borrower and the Note A4 Lender, which evidences the undefeased portion
of the Third Amended Note A4 (as amended, “FOURTH AMENDED NOTE A4”); (v) the
Third Amended Note A5 was amended by that certain Fourth Defeasance Amendment to
Note A5 dated December 19, 2006 by and between Borrower and the Note A5 Lender,
which evidences the undefeased portion of the Third Amended Note A5 (as amended,
“FOURTH AMENDED NOTE A5”); (vi) the Third Amended Note A6 was amended by that
certain Fourth Defeasance Amendment to Note A6 dated December 19, 2006 by and
between Borrower and the Note A6 Lender, which evidences the undefeased portion
of the Third Amended Note A6 (as amended, “FOURTH AMENDED NOTE A6”); and (vii)
the Third Amended Note B was amended by that certain Fourth




--------------------------------------------------------------------------------




Defeasance Amendment to Note B dated December 19, 2006 by and between Borrower
and Lender, which evidences the undefeased portion of the Third Amended Note B
(as amended, “FOURTH AMENDED NOTE D”) (Fourth Amended Note A1, Fourth Amended
Note A2, Fourth Amended Note A3, Fourth Amended Note A4, Fourth Amended Note A5,
Fourth Amended Note A6 and Fourth Amended Note B are hereinafter referred to
collectively, as the “FOURTH AMENDED NOTES”). also in connection with the Fourth
Partial Defeasance, Borrower executed certain Fourth Defeased Notes in favor of
the respective holders thereof, as follows: (i) that certain Fourth Defeased
Note A1 dated December 19, 2006 from Borrower in the original amount of
$291,437.04 (“FOURTH DEFEASED NOTE A1”); (ii) that certain Fourth Defeased Note
A2 dated December 19, 2006 from Borrower in the original amount of $218,577.78
(“FOURTH DEFEASED NOTE A2”); (iii) that certain Fourth Defeased Note A3 dated
December 19, 2006 from Borrower in the original amount of $247,721.49 (“FOURTH
DEFEASED NOTE A3”); (iv) that certain Fourth Defeased Note A4 dated December 19,
2006 from Borrower in the original amount of $116,574.82 (“FOURTH DEFEASED NOTE
A4”); (v) that certain Fourth Defeased Note A5 dated December 19, 2006 from
Borrower in the original amount of $58,287.41 (“FOURTH DEFEASED NOTE A5”); (vi)
that certain Fourth Defeased Note A6 dated December 19, 2006 from Borrower in
the original amount of $58,287.41 (“FOURTH DEFEASED NOTE A6”); and (vii) that
certain Fourth Defeased Note B dated December 19, 2006 from Borrower in the
original amount of $291,490.87 (“FOURTH DEFEASED NOTE D”) (Fourth Defeased Note
A1, Fourth Defeased Note A2, Fourth Defeased Note A3, Fourth Defeased Note A4,
Fourth Defeased Note A5, Fourth Defeased Note A6 and Fourth Defeased Note B are
collectively referred to as the “FOURTH DEFEASED NOTES”), which Fourth Defeased
Notes are secured by various defeasance documents, including that certain Fourth
Defeasance Pledge and Security Agreement dated December 19, 2006.
R.On February 8, 2007, Borrower caused the Lender to release its lien on certain
real property commonly known as 601 W. Riverside Ave., Spokane, WA and 615 West
Sprague Avenue, Spokane, WA, more particularly described in the Mortgage (the
“FIFTH PARTIAL DEFEASANCE REAL PROPERTY”) in connection with a fifth partial
defeasance of the Loan (the “FIFTH PARTIAL DEFEASANCE”). In connection with that
Fifth Partial Defeasance, the Fourth Amended Notes were amended as follows: (i)
the Fourth Amended Note A1 was amended by that certain Fifth Defeasance
Amendment to Note A1 dated February 8, 2007 by and between Borrower and Lender,
which evidences the undefeased portion of the Fourth Amended Note A1 (as
amended, “FIFTH AMENDED NOTE A1”); (ii) the Fourth Amended Note A2 was amended
by that certain Fifth Defeasance Amendment to Note A2 dated February 8, 2007 by
and between Borrower and the Note A2 Lender, which evidences the undefeased
portion of the Fourth Amended Note A2 (as amended, “FIFTH AMENDED NOTE A2”);
(iii) the Fourth Amended Note A3 was amended by that certain Fifth Defeasance
Amendment to Note A3 dated February 8, 2007 by and between Borrower and the Note
A3 Lender, which evidences the undefeased portion of the Fourth Amended Note A3
(as amended, “FIFTH AMENDED NOTE A3”); (iv) the Fourth Amended Note A4 was
amended by that certain Fifth Defeasance Amendment to Note A4 dated February 8,
2007 by and between Borrower and the Note A4 Lender, which evidences the
undefeased portion of the Fourth Amended Note A4 (as amended, “FIFTH AMENDED
NOTE A4”); (v) the Fourth Amended Note A5 was amended by that certain Fifth
Defeasance Amendment to Note A5 dated February 8, 2007 by and between Borrower
and the Note A5 Lender, which evidences the undefeased portion of the Fourth
Amended Note A5 (as amended, “FIFTH AMENDED NOTE A5”); (vi) the Fourth Amended
Note A6 was amended by that certain




--------------------------------------------------------------------------------




Fifth Defeasance Amendment to Note A6 dated February 8, 2007 by and between
Borrower and the Note A6 Lender, which evidences the undefeased portion of the
Fourth Amended Note A6 (as amended, “FIFTH AMENDED NOTE A6”); and (vii) the
Fourth Amended Note B was amended by that certain Fifth Defeasance Amendment to
Note B dated February 8, 2007 by and between Borrower and Lender, which
evidences the undefeased portion of the Fourth Amended Note B (as amended,
“FIFTH AMENDED NOTE B”) (Fifth Amended Note A1, Fifth Amended Note A2, Fifth
Amended Note A3, Fifth Amended Note A4, Fifth Amended Note A5, Fifth Amended
Note A6 and Fifth Amended Note B are hereinafter referred to collectively, as
the “FIFTH AMENDED NOTES”) (the Fourth Amended Loan Documents, as amended,
collectively, with the Notes are hereinafter referred to as the “FIFTH AMENDED
LOAN DOCUMENTS”). also in connection with the Fifth Partial Defeasance, Borrower
executed certain Fifth Defeased Notes in favor of the respective holders
thereof, as follows: (i) that certain Fifth Defeased Note A1 dated February
8, 2007 from Borrower in the original amount of $6,795,941.66 (“FIFTH DEFEASED
NOTE A1”); (ii) that certain Fifth Defeased Note A2 dated February 8, 2007 from
Borrower in the original amount of $5,096,956.24 (“FIFTH DEFEASED NOTE A2”);
(iii) that certain Fifth Defeased Note A3 dated February 8, 2007 from Borrower
in the original amount of $5,776,550.40 (“FIFTH DEFEASED NOTE A3”); (iv) that
certain Fifth Defeased Note A4 dated February 8, 2007 from Borrower in the
original amount of $2,718,376.65 (“FIFTH DEFEASED NOTE A4”); (v) that certain
Fifth Defeased Note A5 dated February 8, 2007 from Borrower in the original
amount of $1,359,188.33 (“FIFTH DEFEASED NOTE A5”); (vi) that certain Fifth
Defeased Note A6 dated February 8, 2007 from Borrower in the original amount of
$1,359,188.33 (“FIFTH DEFEASED NOTE A6”); and (vii) that certain Fifth Defeased
Note B dated February 8, 2007 from Borrower in the original amount of
$6,797,358.72 (“FIFTH DEFEASED NOTE B”) (Fifth Defeased Note A1, Fifth Defeased
Note A2, Fifth Defeased Note A3, Fifth Defeased Note A4, Fifth Defeased Note A5,
Fifth Defeased Note A6 and Fifth Defeased Note B are collectively referred to as
the “FIFTH DEFEASED NOTES”), which Fifth Defeased Notes are secured by various
defeasance documents, including that certain Fifth Defeasance Pledge and
Security Agreement dated February 8, 2007.
S.On March 30, 2007, Borrower caused the Lender to release its lien on certain
real property commonly known as 302 S. Jefferson St., Roanoke, VA, 300 E. Main
St., Charlottesville, VA, 481 S. Forks Ave., Forks, WA and 103 E. 3rd Ave.,
Moses Lake, WA, more particularly described in the Mortgage (the “SIXTH PARTIAL
DEFEASANCE REAL PROPERTY”) in connection with a sixth partial defeasance of the
Loan (the “SIXTH PARTIAL DEFEASANCE”). In connection with that Sixth Partial
Defeasance, the Fifth Amended Notes were amended as follows: (i) the Fifth
Amended Note A1 was amended by that certain Sixth Defeasance Amendment to Note
A1 dated March 30, 2007 by and between Borrower and Lender, which evidences the
undefeased portion of the Fifth Amended Note A1 (as amended, “SIXTH AMENDED NOTE
A1”); (ii) the Fifth Amended Note A2 was amended by that certain Sixth
Defeasance Amendment to Note A2 dated March 30, 2007 by and between Borrower and
the Note A2 Lender, which evidences the undefeased portion of the Fifth Amended
Note A2 (as amended, “SIXTH AMENDED NOTE A2”); (iii) the Fifth Amended Note A3
was amended by that certain Sixth Defeasance Amendment to Note A3 dated March
30, 2007 by and between Borrower and the Note A3 Lender, which evidences the
undefeased portion of the Fifth Amended Note A3 (as amended, “SIXTH AMENDED NOTE
A3”); (iv) the Fifth Amended Note A4 was amended by that certain Sixth
Defeasance Amendment to Note A4 dated March 30, 2007 by and between Borrower and
the Note A4 Lender, which evidences the undefeased portion of




--------------------------------------------------------------------------------




the Fifth Amended Note A4 (as amended, “SIXTH AMENDED NOTE A4”); (v) the Fifth
Amended Note A5 was amended by that certain Sixth Defeasance Amendment to Note
A5 dated March 30, 2007 by and between Borrower and the Note A5 Lender, which
evidences the undefeased portion of the Fifth Amended Note A5 (as amended,
“SIXTH AMENDED NOTE A5”); (vi) the Fifth Amended Note A6 was amended by that
certain Sixth Defeasance Amendment to Note A6 dated March 30, 2007 by and
between Borrower and the Note A6 Lender, which evidences the undefeased portion
of the Fifth Amended Note A6 (as amended, “SIXTH AMENDED NOTE A6”); and (vii)
the Fifth Amended Note B was amended by that certain Sixth Defeasance Amendment
to Note B dated March 30, 2007 by and between Borrower and Lender, which
evidences the undefeased portion of the Fifth Amended Note B (as amended, “SIXTH
AMENDED NOTE B”) (Sixth Amended Note A1, Sixth Amended Note A2, Sixth Amended
Note A3, Sixth Amended Note A4, Sixth Amended Note A5, Sixth Amended Note A6 and
Sixth Amended Note Bare hereinafter referred to collectively, as the “SIXTH
AMENDED NOTES”) (the Fifth Amended Loan Documents, as amended, collectively,
with the Notes are hereinafter referred to as the “SIXTH AMENDED LOAN
DOCUMENTS”). also in connection with the Sixth Partial Defeasance, Borrower
executed certain Sixth Defeased Notes in favor of the respective holders
thereof, as follows: (i) that certain Sixth Defeased Note A1 dated March 30,
2007 from Borrower in the original amount of $1,249,266.62 (“SIXTH DEFEASED NOTE
A1”); (ii) that certain Sixth Defeased Note A2 dated March 30, 2007 from
Borrower in the original amount of $936,949.97 (“SIXTH DEFEASED NOTE A2”); (iii)
that certain Sixth Defeased Note A3 dated March 30, 2007 from Borrower in the
original amount of$1,061,876.63 (“SIXTH DEFEASED NOTE A3”); (iv) that certain
Sixth Defeased Note A4 dated March 30, 2007 from Borrower in the original amount
of $499,706.65 (“SIXTH DEFEASED NOTE A4”); (v) that certain Sixth Defeased Note
A5 dated March 30, 2007 from Borrower in the original amount of $249,853.32
(“SIXTH DEFEASED NOTE A5”); (vi) that certain Sixth Defeased Note A6 dated March
30, 2007 from Borrower in the original amount of $249,853.32 (“SIXTH DEFEASED
NOTE A6”); and (vii) that certain Sixth Defeased Note B dated March 30, 2007
from Borrower in the original amount of $1,249,540.99 (“SIXTH DEFEASED NOTE B”)
(Sixth Defeased Note A1, Sixth Defeased Note A2, Sixth Defeased Note A3, Sixth
Defeased Note A4, Sixth Defeased Note A5, Sixth Defeased Note A6 and Sixth
Defeased Note B are collectively referred to as the “SIXTH DEFEASED NOTES”),
which Sixth Defeased Notes are secured by various defeasance documents,
including that certain Sixth Defeasance Pledge and Security Agreement dated
March 30, 2007.
T.On May 18, 2007, Borrower caused the Lender to release its lien on certain
real property commonly known as 323 Denver Avenue, Dalhart, Texas, 107 Water
Street, Henderson, NV, 606 Broad Street, South Boston, VA, 1077 E. Sahara, Las
Vegas, NV and 102 East Main Street, Cartersville, GA, more particularly
described in the Mortgage (the “SEVENTH PARTIAL DEFEASANCE REAL PROPERTY”) in
connection with a seventh partial defeasance of the Loan (the “SEVENTH PARTIAL
DEFEASANCE”). In connection with that Seventh Partial Defeasance, the Sixth
Amended Notes were amended as follows: (i) the Sixth Amended Note A1 was amended
by that certain Seventh Defeasance Amendment to Note A1 dated May 18, 2007 by
and between Borrower and Lender, which evidences the undefeased portion of the
Sixth Amended Note A1 (as amended, “SEVENTH AMENDED NOTE A1”); (ii) the Sixth
Amended Note A2 was amended by that certain Seventh Defeasance Amendment to Note
A2 dated May 18, 2007 by and between Borrower and the Note A2 Lender, which
evidences the undefeased portion of the Sixth Amended Note A2 (as amended,
“SEVENTH AMENDED NOTE A2”); (iii) the Sixth Amended Note A3 was amended by that
certain Seventh Defeasance Amendment to Note




--------------------------------------------------------------------------------




A3 dated May 18, 2007 by and between Borrower and the Note A3 Lender, which
evidences the undefeased portion of the Sixth Amended Note A3 (as amended,
“SEVENTH AMENDED NOTE A3”); (iv) the Sixth Amended Note A4 was amended by that
certain Seventh Defeasance Amendment to Note A4 dated May 18, 2007 by and
between Borrower and the Note A4 Lender, which evidences the undefeased portion
of the Sixth Amended Note A4 (as amended, “SEVENTH AMENDED NOTE A4”); (v) the
Sixth Amended Note A5 was amended by that certain Seventh Defeasance Amendment
to Note A5 dated May 18, 2007 by and between Borrower and the Note A5 Lender,
which evidences the undefeased portion of the Sixth Amended Note A5 (as amended,
“SEVENTH AMENDED NOTE A5”); (vi) the Sixth Amended Note A6 was amended by that
certain Seventh Defeasance Amendment to Note A6 dated May 18, 2007 by and
between Borrower and the Note A6 Lender, which evidences the undefeased portion
of the Sixth Amended Note A6 (as amended, “SEVENTH AMENDED NOTE A6”); and (vii)
the Sixth Amended Note B was amended by that certain Seventh Defeasance
Amendment to Note B dated May 18, 2007 by and between Borrower and Lender, which
evidences the undefeased portion ofthe Sixth Amended Note B (as amended,
“SEVENTH AMENDED NOTE B”) (Seventh Amended Note A1, Seventh Amended Note A2,
Seventh Amended Note A3, Seventh Amended Note A4, Seventh Amended Note A5,
Seventh Amended Note A6 and Seventh Amended Note B are hereinafter referred to
collectively, as the “SEVENTH AMENDED NOTES”) (the Sixth Amended Loan Documents,
as amended, collectively, with the Seventh Amended Notes are hereinafter
referred to as the “SEVENTH AMENDED LOAN DOCUMENTS”). also in connection with
the Seventh Partial Defeasance, Borrower executed certain Seventh Defeased Notes
in favor of the respective holders thereof, as follows: (i) that certain Seventh
Defeased Note A1 dated May 18, 2007 from Borrower in the original amount
of$I,136,144.78 (“SEVENTH DEFEASED NOTE A1”); (ii) that certain Seventh Defeased
Note A2 dated May 18, 2007 from Borrower in the original amount of $852,108.58
(“SEVENTH DEFEASED NOTE A2”); (iii) that certain Seventh Defeased Note A3 dated
May 18,2007 from Borrower in the original amount of $965,723.06 (“SEVENTH
DEFEASED NOTE A3”); (iv) that certain Seventh Defeased Note A4 dated May 18,
2007 from Borrower in the original amount of $454,457.91 (“SEVENTH DEFEASED NOTE
A4”); (v) that certain Seventh Defeased Note A5 dated May 18, 2007 from Borrower
in the original amount of $227,228.95 (“SEVENTH DEFEASED NOTE A5”); (vi) that
certain Seventh Defeased Note A6 dated May 18, 2007 from Borrower in the
original amount of$227,228.95 (“SEVENTH DEFEASED NOTE A6”); and (vii) that
certain Seventh Defeased Note B dated May 18, 2007 from Borrower in the original
amount of $1,136,422.03 (“SEVENTH DEFEASED NOTE B”) (Seventh Defeased Note A1,
Seventh Defeased Note A2, Seventh Defeased Note A3, Seventh Defeased Note A4,
Seventh Defeased Note A5, Seventh Defeased Note A6 and Seventh Defeased Note B
are collectively referred to as the “SEVENTH DEFEASED NOTES”), which Seventh
Defeased Notes are secured by various defeasance documents, including that
certain Seventh Defeasance Pledge and Security Agreement dated May 18, 2007.
U.On July 25, 2007, Borrower caused the Lender to release its lien on certain
real property commonly known as 7th Street, Norton, VA and Pasco, WA, more
particularly described in the Mortgage (the “EIGHTH PARTIAL DEFEASANCE REAL
PROPERTY”) in connection with an eighth partial defeasance of the Loan (the
“EIGHTH PARTIAL DEFEASANCE”). In connection with that Eighth Partial Defeasance,
the Seventh Amended Notes were amended as follows: (i) the Seventh Amended Note
A1 was amended by that certain Eighth Defeasance Amendment to Note A1 dated July
25, 2007 by and between Borrower and Lender, which evidences the undefeased
portion of the Seventh Amended Note A1 (as amended, “NOTE




--------------------------------------------------------------------------------




A1”); (ii) the Seventh Amended Note A2 was amended by that certain Eighth
Defeasance Amendment to Note A2 dated July 25, 2007 by and between Borrower and
the Note A2 Lender, which evidences the undefeased portion of the Seventh
Amended Note A2 (as amended, “NOTE A2”); (iii) the Seventh Amended Note A3 was
amended by that certain Eighth Defeasance Amendment to Note A3 dated July 25,
2007 by and between Borrower and the Note A3 Lender, which evidences the
undefeased portion of the Seventh Amended Note A3 (as amended, “NOTE A3”); (iv)
the Seventh Amended Note A4 was amended by that certain Eighth Defeasance
Amendment to Note A4 dated July 25, 2007 by and between Borrower and the Note A4
Lender, which evidences the undefeased portion of the Seventh Amended Note A4
(as amended, “NOTE A4”); (v) the Seventh Amended Note A5 was amended by that
certain Eighth Defeasance Amendment to Note A5 dated July 25, 2007 by and
between Borrower and the Note A5 Lender, which evidences the undefeased portion
of the Seventh Amended Note A5 (as amended, “NOTE A5”); (vi) the Seventh Amended
Note A6 was amended by that certain Eighth Defeasance Amendment to Note A6 dated
July 25, 2007 by and between Borrower and the Note A6 Lender, which evidences
the undefeased portion of the Seventh Amended Note A6 (as amended, “NOTE A6”);
and (vii) the Seventh Amended Note B was amended by that certain Eighth
Defeasance Amendment to Note B dated July 25, 2007 by and between Borrower and
Lender, which evidences the undefeased portion of the Seventh Amended Note B (as
amended, “NOTE B”) (Note A1, Note A2, Note A3, Note A4, Note A5, Note A6 and
Note B are hereinafter referred to collectively, as the “NOTES”) (the Seventh
Amended Loan Documents, as amended, collectively, with the Notes are hereinafter
referred to as the “LOAN DOCUMENTS”). also in connection with the Eighth Partial
Defeasance, Borrower executed certain Eighth Defeased Notes in favor of the
respective holders thereof, as follows: (i) that certain Eighth Defeased Note A1
dated July 25, 2007 from Borrower in the original amount of $237,084.42 (“EIGHTH
DEFEASED NOTE A1”); (ii) that certain Eighth Defeased Note A2 dated July 25,
2007 from Borrower in the original amount of $177,813.31 (“EIGHTH DEFEASED NOTE
A2”); (iii) that certain Eighth Defeased Note A3 dated July 25, 2007 from
Borrower in the original amount of $201,521.75 (“EIGHTH DEFEASED NOTE A3”); (iv)
that certain Eighth Defeased Note A4 dated July 25, 2007 from Borrower in the
original amount of$94,833.76 (“EIGHTH DEFEASED NOTE A4”); (v) that certain
Eighth Defeased Note A5 dated July 25, 2007 from Borrower in the original amount
of $47,416.88 (“EIGHTH DEFEASED NOTE A5”); (vi) that certain Eighth Defeased
Note A6 dated July 25, 2007 from Borrower in the original amount of $47,416.88
(“EIGHTH DEFEASED NOTE A6”); and (vii) that certain Eighth Defeased Note B dated
July 25, 2007 from Borrower in the original amount of $237,148.21 (“EIGHTH
DEFEASED NOTE B”) (Eighth Defeased Note A1, Eighth Defeased Note A2, Eighth
Defeased Note A3, Eighth Defeased Note A4, Eighth Defeased Note A5, Eighth
Defeased Note A6 and Eighth Defeased Note B are collectively referred to as the
“EIGHTH DEFEASED NOTES”), which Eighth Defeased Notes are secured by various
defeasance documents, including that certain Eighth Defeasance Pledge and
Security Agreement dated July 25, 2007.
V.Pursuant to the Loan Documents, Borrower has directed Lender to release the
lien of the Mortgage on the Ninth Partial Defeasance Real Property upon
Borrower's ninth partial defeasance of the Loan (the “NINTH PARTIAL
DEFEASANCE”).
W.Borrower, Cash Management Bank, Manager, Guarantors and Lender desire to amend
the terms of the Loan Documents (as defined in the Loan Agreement) to reflect
the Ninth Partial Defeasance.




--------------------------------------------------------------------------------




X.Borrower, Guarantors, Manager, Cash Management Bank and Lender intend that
these Recitals be a material part of this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises, ten dollars ($10.00)
paid in hand by Lender to Borrower, Manager, Cash Management Bank and each
Guarantor and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Borrower, Manager, Cash Management Bank,
Guarantors and Lender hereby agree as follows:
Section 1.Document References. all references in any Loan Document to the “Note”
shall be deemed to be a reference to the Notes, as amended by the Ninth
Defeasance Amendments to Notes.
Section 2.Monthly Amount. Principal Amount. all references to (i) “Monthly
Amount” in any of the Loan Documents shall mean the sum of the “Monthly Amount”
payable under each of the promissory notes constituting the Notes, as amended by
the Ninth Defeasance Amendments to Notes; and (b) “Principal Amount” in any of
the Loan Documents shall mean the sum of the “Principal Amount” outstanding
under each of the promissory notes constituting the Notes, as amended by the
Ninth Defeasance Amendments to Notes.
Section 3.Fee Parcels. The Ninth Partial Defeasance Real Property has been
released from the lien of the Mortgage, which lien shall remain in full force
and effect with respect to the remaining Property.
Section 4.Representations and Warranties. Borrower, Manager, Cash Management
Bank and each Guarantor represent and warrant that each of its representations
and warranties contained in any of the Loan Documents to which it is a party are
true and correct in all material respects as of the date hereof (except to the
extent that such representations and warranties expressly relate to an earlier
date).
Section 5.Full Force and Effect. Except as amended by this Agreement, each of
the Loan Documents shall continue to remain in full force and effect.
Notwithstanding anything to the contrary, this Agreement shall not amend the
Notes, as amended by the Ninth Defeasance Amendments to Notes, and the Notes, as
amended by the Ninth Defeasance Amendments to Notes, shall continue to remain
unmodified and in full force and effect.
Section 6.Ratification. Each Guarantor hereby reaffirms each of its obligations
under that certain (i) Guaranty of Recourse Obligations and (ii) Environmental
Indemnity, each dated as of June 30, 2003, as amended, and confirms that such
obligations shall apply and relate in all respects to the Loan and the Loan
Documents as amended by this Agreement and the Notes, as amended by the Ninth
Defeasance Amendments to Notes.
Section 7.Headings. Each of the captions contained in this Agreement are for the
convenience of reference only and shall not define or limit the provisions
hereof.
Section 8.Governing Law. This Agreement shall be governed by the laws of the
State of New York, without regard to choice of law rules.




--------------------------------------------------------------------------------




Section 9.Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which when
taken together shall constitute one binding agreement.
Section 10.Severability. The provisions of this Agreement are severable, and if
any one clause or provision hereof shall be held invalid or unenforeceable in
whole or in part, then such invalidity or unenforceablity shall affect only such
clause or provision, or part thereof, and not any other clause or provision of
this Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on the
date first written above.
FIRST STATES INVESTORS 5000A, LLC
a Delaware limited liability company
 
By: /s/ David J. Nettina
Name: David J. Nettina
Title: President
 
 
AMERICAN FINANCIAL REALTY TRUST,
a Maryland real estate investment trust
 
By: /s/ David J. Nettina
Name: David J. Nettina
Title: President
 
FIRST STATES GROUP, L.P.,
a Delaware limited partnership
 
By: First States Group, LLC,
a Delaware limited liability company,
its General Partner
 
By: /s/ David J. Nettina
Name: David J. Nettina
Title: President
 
FIRST STATES MANAGEMENT CORP, L.P.,
a Delaware limited partnership
 
By: First States Management, LLC, a Delaware
limited liability company, its General
Partner
 
By: /s/ David J. Nettina
Name: David J. Nettina
Title: President
 
 





--------------------------------------------------------------------------------




 
 
LASALLE BANK NATIONAL ASSOCIATION, as
trustee for GMAC Commercial Mortgage
Securities, Inc., Mortgage Pass-Through
Certificates, Series 2003-C3, in its capacity as the
Al Noteholder for the benefit of the holders of the
Notes in accordance with the terms of the


Intercreditor Agreements
 
By: Capmark Finance Inc., a California
corporation, its authorized agent
 
By: /s/ James J. Goodall
Name: James J. Goodall
Title: Vice President
 





--------------------------------------------------------------------------------






ACCEPTED, ACKNOWLEDGED AND AGREED TO BY
PNC BANK, NATIONAL ASSOCIATION SOLELY WITH
RESPECT TO SECTION 1 AND 2 HEREOF AND AS THIS
AGREEMENT MODIFIES THE TERMS OF THAT
CERTAIN ACCOUNT AND CONTROL AGREEMENT,
DATED AS OF JUNE 30, 2003, BY BORROWER, LENDER
AND PNC BANK, NATIONAL ASSOCIATION:


PNC BANK, NATIONAL ASSOCIATION


By: /s/ Regina M. Kelly
Name: Regina M. Kelly
Title: Assistant Vice President






